Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170050688 to Oertley et al. (“Oertley”).

Regarding claim 9, Oertley discloses a machine track comprising: a first track shoe (shoe on the right as viewed in Fig. 2) including a first set of forward pin lugs 126 (lower portion of Fig. 2) and a second set of forward pin lugs 126 (upper portion of Fig. 2); a second track shoe (shoe on the left as viewed in Fig. 2) including a first back pin lug (i.e. the single lug on the lower portion of Fig. 2 that extends between 126 and receives 200) and a second back pin lug (i.e. the single lug on the upper portion of Fig. 2 that extends between 126 and receives 200); a first pin bore extending through the first set of forward pin lugs and the first back pin lug (as evident from Fig. 2) and having a first pin stop (portion engaging 162) located therein (as evident from Fig. 2); a first cartridge pin 200 positioned within the first pin bore (as evident from Fig. 2); a second pin bore extending through the second set of forward pin lugs and the second back pin lug (as evident from Fig. 2)and having a second pin stop (portion engaging 162) located therein; a second cartridge pin 200 positioned within the second pin bore (as evident from Fig. 2); a first pin retainer 140 at least partially within the first pin bore and trapping the 
Regarding claim 10, Oertley discloses the machine track of claim 9 wherein the first track shoe includes a one-piece body and each of the first pin stop and the second pin stop is formed integrally in the one-piece body (as evident from Fig. 2).
Regarding claim 11, Oertley discloses the machine track of claim 9 wherein the first cartridge pin is slip-fitted within the first pin bore, and the second cartridge pin is slip-fitted within the second pin bore (as evident from Fig. 2 and [0023], ln 4-5 and [0034], ln 4-5; also see [0029]).
Regarding claim 12, Oertley discloses the machine track of claim 11 wherein each of the first cartridge pin and the second cartridge pin includes a solid pin (as evident from Fig. 2), a first collar 212 interference fitted upon the solid pin (see [0023], ln 1-4; [0024], ln 1-4), a second collar 210 interference fitted upon the solid pin (see [0023], ln 1-4; [0024], ln 1-4), and a bushing 204 positioned upon the pin between the first collar and the second collar (as evident from Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oertley in view of Sho.

Regarding claims 1 and 15, Oertley discloses a track joint assembly comprising: a first track shoe (shoe on the right as viewed in Fig. 2) including a first ground pad (bottom of 122) having a lower side with a ground-contact surface (as evident from Fig. 1), an upper side (top of 122 as shown in Fig. 2), a forward edge 136, and a plurality of forward pin lugs 126 upon the upper side projecting forwardly of the forward edge (as evident from Fig. 2, those 126 receiving 200) and defining a lug space (space between 126 that receives the single lug from the adjacent track shoe); a second track shoe (shoe on the left as viewed in Fig. 2) including a second ground pad (bottom of 122) having a lower side with a ground-contact surface (as evident from Fig. 1), an upper side (top of 122 as shown in Fig. 2), and a back pin lug (i.e. the single lug that extends between 126 and receives 200) upon the upper side and positioned within the lug space (as evident from Fig. 2); a cartridge pin 200 coupling the first track shoe to the second track shoe (as evident from Fig. 2); a pin retainer 140 positioned at least partially within a first one of the plurality of forward pin lugs (as evident from Fig. 2); 
a track joint formed by the plurality of forward pin lugs, the back pin lug, the cartridge pin, and a pin bore extending through the first one of the plurality of forward pin lugs, the second one of the plurality of forward pin lugs, and the back pin lug (as evident from Fig. 2).
Oertley does not disclose a pin stop as claimed and a pin trapped between said pin stop and a retainer. Shoe discloses such (e.g. see Fig. 7 showing pin stopped in two axially spaced locations with one of those stops 3ca2 being formed integrally with a lug and retainer 8 trapping the pin) and the cartridge pin is inserted through the pin bore and trapped between the pin stop and the pin retainer (as evident from Fig. 7 of Sho). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of providing another retention point to limit axial displacement of the pin. 
Regarding claim 2, Oertley in view of Sho discloses the assembly of claim 1 wherein the pin stop is formed integrally with the second one of the plurality of forward pin lugs (as evident from Fig. 2 140 retains one end and the integral stop retains the opposite end of the pin with the same motivation provided in claim 1). 
Regarding claim 3, Oertley in view of Sho discloses the assembly of claim 2 wherein the pin stop includes an inwardly projecting wall of the second one of the plurality of forward pin lugs (as evident from Fig. 7 of Sho with the same motivation provided in claim 1). 
Regarding claim 4, Oertley in view of Sho discloses the assembly of claim 1 wherein: the cartridge pin includes a pin 202, a first collar 212 in contact with the pin retainer (see [0026], ln 1-12 in view of Fig. 2,3 to the extent of such contact at minimum being at least via pin 202), a second collar 210 in contact with the pin stop (in view of the collar coextensive with the pin), and a bushing 204 positioned upon the pin between the first collar and the second collar (as evident from Fig. 3); and the first collar and the second collar are each interference fitted upon the pin (see [0023], ln 1-4; [0024], ln 1-4), and the cartridge pin is slip-fitted within the pin bore (as evident from Fig. 2 and [0023], ln 4-5 and [0034], ln 4-5; also see [0029]). Examiner notes that it would have been obvious to combine the various embodiments of Oertley with the motivation of mitigating the opportunities for axial displacement of the pin relative to the lugs. 
Regarding claim 6, Oertley in view of Sho discloses the assembly of claim 4 wherein the cartridge pin has a uniform outer diameter dimension formed by the first collar, the second collar, and the bushing (as evident from Fig. 2 at least to the extent that the first collar does not include the end flange 262). 
Regarding claim 7, Oertley in view of Sho discloses the assembly of claim 4 wherein the first collar includes an outwardly projecting flange 262, and the pin bore includes a step formed in the first one of the forward pin lugs and contacted by the outwardly projecting flange (as evident from Fig. 2).
Regarding claim 16, Oertley in view of Sho discloses the assembly of claim 15 wherein the cartridge pin is slip-fitted within the pin bore (as evident from Fig. 2 and [0023], ln 4-5 and [0034], ln 4-5; also see [0029]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oertley in view of US Patent 4176887 to Alpers et al. (“Alpers”)

Regarding claim 14, Oertley discloses the machine track of claim 9 wherein each of the first pin stop and the second pin stop includes an inwardly5Application No. 16/269,244 Attorney Docket No.: 18-1139-70425extending wall extending circumferentially around an opening to the corresponding first pin bore or second pin bore (as evident from Fig. 3); and each of the first pin retainer and the second pin retainer includes a plate (see Fig. 2) but Oertley does not provide that the retainer includes a snap ring seated within one of the plurality of forward pin lugs, and a spacer positioned between the snap ring and the corresponding first cartridge pin or second cartridge pin. Alpers discloses a pin retainer including a snap ring 17 and a spacer 16 between the ring and the pin (see Fig. 4). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of maintaining axial alignment of the pin to the extent of maintaining axial positioning of the pin retainer 140.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oertley in view of US 7959239 to Diekevers et al. (“Diekevers”).
Regarding claim 13, Oertley discloses the machine track of claim 12 wherein each of the first cartridge pin and the second cartridge pin further includes: a first seal held 278 interposed between the first collar and the bushing (as evident from Fig. 3) and a second seal 258 interposed between the second collar and the bushing (as evident from Fig. 3); and a first thrust bearing 208 positioned between 206 positioned between the second collar and the bushing (as evident from Fig. 3). While Oertley discloses the seals interposed as set forth above, Oertley does not disclose that the seals are “compressed” as claimed. Diekevers discloses compressed seals 16, 17 for a pin assembly (see col. 3, ln 62-col. 4, ln 1). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of avoiding leakage of lubricant therein increasing costs due to relatively higher consumption of lubrication. 

Claims 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oertley in view of Sho in further view of Alpers.
Regarding claim 8, Oertley in view of Sho discloses the assembly of claim 1 but does not disclose additional details about the pin retainer 140 such that the pin retainer includes a snap ring seated within the first one of the plurality of forward pin lugs, and a spacer positioned between the snap ring and the cartridge pin. Alpers discloses a pin retainer including a snap ring 17 and a spacer 16 between the ring and the pin (see Fig. 4). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of maintaining axial alignment of the pin to the extent of maintaining axial positioning of the pin retainer 140.
Regarding claim 20, Oertley in view of Sho discloses the track joint of claim 15 wherein the pin stop is formed integrally with the second forward pin lug (as evident from Fig. 2), but does not disclose that the pin retainer has a spring- biased state, and a release state, and is held in the spring-biased state within the first forward pin lug. Initially examiner notes that the specification provides a broad definition of “spring” such as that of a “snap ring” (see pg 9, ln 8-9). Alpers discloses a pin retainer including a snap ring 17 and a spacer 16 between the ring and the pin (see Fig. 4). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of maintaining axial alignment of the pin to the extent of maintaining axial positioning of the pin retainer 140. Further, the biased state would be . 

Claims 5 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oertley in view of Sho in further view of Diekevers.
Regarding claim 5, Oertley in view of Sho discloses the assembly of claim 4 wherein the cartridge pin further includes a first seal 278 interposed between the first collar and the bushing (i.e. axially between as evident from Fig. 3), and a second seal 258 interposed between the second collar and the bushing(i.e. axially between as evident from Fig. 3); and the pin is a solid pin (as evident from Fig. 3) and at least one of the first collar or the second collar includes a fluid port 248 (see [0023]) for introducing a lubricant into the cartridge pin (see [0023]). While Oertley discloses the seals interposed as set forth above, Oertley does not disclose that the seals are “compressed” as claimed. Diekevers discloses compressed seals 16, 17 for a pin assembly (see col. 3, ln 62-col. 4, ln 1). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of avoiding leakage of lubricant therein increasing costs due to relatively higher consumption of lubrication. 

Regarding claim 17, Oertley in view of Sho discloses the assembly of claim 16 wherein the cartridge pin includes: a pin 202; a first collar 212 interference fitted upon the pin (see [0023], ln 1-4; [0024], ln 1-4); a second collar 210 interference fitted upon the pin (see [0023], ln 1-4; [0024], ln 1-4); 6Application No. 16/269,244Attorney Docket No.: 18-1139-70425a bushing 204 positioned between the first collar and the second collar (as evident from Fig. 3); a first seal 278 interposed between the first collar and the bushing (as evident from Fig. 3); and a second seal 258 interposed between the second collar and the bushing (as evident from Fig. 3). While Oertley discloses the seals interposed as set forth above, Oertley does not disclose that the seals are “compressed” as claimed. Diekevers discloses compressed seals 16, 17 for a pin assembly (see col. 3, ln 62-col. 4, ln 1). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of avoiding leakage of lubricant therein increasing costs due to relatively higher consumption of lubrication.
Regarding claim 18, Oertley in view of Sho and Diekevers discloses the track joint of claim 17 wherein at least one of the first collar or the second collar includes a fluid port 248 for introducing a lubricant into the cartridge pin (see [0023]) for introducing a lubricant into the cartridge pin (see [0023]).
Regarding claim 19, Oertley in view of Sho and Diekevers discloses the track joint of claim 17 wherein the cartridge pin defines a longitudinal axis (see Fig. 3) and includes a greased cartridge pin (e.g. see [0004]), and wherein the bushing includes a full axial length in contact with the pin (as evident from Fig. 3 wherein the bushing includes 2 “full axial lengths” in contact with the pin as “full” does not denote any specific structure).

Response to Arguments
Applicant's arguments filed 12/16/21 have been fully considered but they are not persuasive in view of the amendment overcoming any reliance upon Sho as a base reference. Now, Oertley is the base reference and is modified by Sho, Diekevers and / or Alpers. There were no arguments presented directed toward the present rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/Primary Examiner, Art Unit 3617